DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed October 19, 2022 is acknowledged.  Claims 1 and 3-15 are pending in the application.  Claim 2 has been cancelled.  Claims 8-15 have been withdrawn from consideration 

Definitions and Claim Interpretation
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification or the term has been given a special definition in the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
It is noted that the meaning of the following terms and phrases presented in the claims are determined by the definitions and descriptions provided in the instant specification:  
Continuous air flow (paragraph [0019]) – air or any other suitable gas is able to enter and exit the reactor substantially for the duration of the reaction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wiant et al. US 5009917 (hereinafter “Wiant”).
With respect to claim 1, Wiant teaches a process for preparing alkalized cocoa (C1, L6-12).
Regarding the limitation of (a) mixing a cocoa material, an alkalizing agent, and water to a total moisture content of 10 to 35% by weight as recited in claim 1, Wiant teaches mixing cocoa material with an aqueous alkaline solution and the moisture content of the reaction mixture is from 5-60% by weight which encompasses the presently claimed range (C2, L41-50).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of (b) reacting the mixture of step (a) at a pressure of up to 12 bar and a temperature of 85 to 180⁰C, for 10 to 500 min as recited in claim 1, Wiant teaches during the reaction, a temperature of between 150⁰F and 300⁰F (65⁰C-149⁰C) and a pressure between 10 and 200 psi (.7-13.8 bar) is maintained and the reaction time is 5 to 180 minutes (C2, L49-52 and 59-60; and C4, L9-34).  The ranges of temperature, pressure, and duration taught in Wiant overlap the ranges of the presently claimed invention.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of wherein step (b) is performed and under continuous air flow as recited in claim 1, Wiant teaches during the reaction, gas is fed into the reaction vessel and allowed to escape (C2, L53-58; C3, L66-C4, L8; & C4, L67-C5, L1).
Regarding the limitation of wherein the cocoa material is selected from cocoa beans, cocoa nibs, and mixtures thereof as recited in claim 1, Wiant teaches the cocoa material is cocoa nibs (C1, L36-40; and C3, L24-26).

With respect to claim 3, Wiant is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of characterized in that the alkalizing agent is selected from the group consisting of:  potassium hydroxide, potassium carbonate (potash), magnesium hydroxide, magnesium carbonate, ammonium hydroxide, ammonium bicarbonate and mixtures of two or more thereof as recited in claim 3, Wiant teaches the alkalizing agents include potassium hydroxide, potassium carbonate, magnesium hydroxide, magnesium carbonate, ammonium bicarbonate, and/or ammonium hydroxide (C1, L36-40; C2, L44-46; and C3, L29-37).

With respect to claim 4, Wiant is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of characterized in that the alkalizing agent is added in an amount of 1-10% by weight of the cocoa material as recited in claim 4, Wiant teaches the level of alkali agent used will be from 1 to 7% by weight based upon the weight of the cocoa material (C2, L45-48; and C3, L43-45).

With respect to claim 5, Wiant is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of characterized in that step (b) is performed under a continuous airflow of at least 50 mL/min/kg cocoa material as recited in claim 5, Wiant does not expressly disclose this feature.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the airflow rate through routine experimentation in the method of Wiant with the expectation of successfully preparing an alkalized cocoa product having improved color (C1, L6-7).  One of ordinary skill in the art would have been motivated to do so because Wiant teaches the gas should be passed through the reactor and reaction mixture in order to effect headspace changes at a rate of at least about 3 per hour (C2, L53-58 and C4, L4-4) and aeration is a critical component for producing the deep-colored alkalized cocoas and to maximize color development (C3, L62-66), and it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  There would have been a reasonable expectation of success.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  

With respect to claim 6, Wiant is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of further comprising the step of processing the alkalized cocoa material obtained in step (b) into cocoa powder as recited in claim 6, Wiant teaches the dutched material is processed into a cocoa powder (C5, L12-14).

With respect to claim 7, Wiant is relied upon for the teaching of the method of claim 1 and has been addressed above.
Regarding the limitation of further comprising the step of recovering cocoa butter from the alkalized cocoa material produced in step (b) as recited in claim 7, Wiant teaches obtaining cocoa butter from the alkali processed cocoa material (C1, L65-68; and C3, L24-26).

Response to Arguments
Applicant’s remarks filed October 19, 2022 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejection in the previous Office Action has been withdrawn (P4).
Applicant's arguments with respect to Wiant have been fully considered but they are not persuasive (P4-P6). 
Applicant argues Wiant teaches that using cocoa nibs as the raw material is detrimental to the properties (i.e., color) of the cocoa products. A skilled artesian would not be motivated to apply the process of Wiant to cocoa nibs because this would destroy the function (i.e., color) of the cocoa products. Therefore, any proposed modification to use cocoa nibs as the raw material for the process of Wiant would render the process of Wiant unsatisfactory for its intended purpose of producing cocoa products having improved color. "If the proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification" (MPEP 2143.01, Section V). Since any proposed modification of using cocoa nibs as the raw material would render the process of Wiant unsatisfactory for its intended purpose, there can be no suggestion or motivation to make said change and the change cannot be considered obvious. Without more, Wiant does not teach or suggest the method of claim 1. Wiant does not teach or suggest a method of producing an alkalized cocoa material in which "the cocoa material is selected from cocoa beans, cocoa nibs, and mixtures thereof" Changing the raw material in the process of Wiant to cocoa nibs would render the process of Wiant unsuitable for its intended purpose. 
Examiner disagrees.  As discussed above, Wiant successfully teaches the limitation of wherein the cocoa material is selected from cocoa beans, cocoa nibs, and mixtures thereof as recited in claim 1.  Although cocoa solids, such as cocoa presscake or cocoa powder, are the preferred cocoa material in Wiant (C3, L18-22), Wiant is not limited to this embodiment since the reference also teaches cocoa nibs may be used as the cocoa material (C1, L36-40; and C3, L24-26).  Applicant is reminded a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793